DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image acquisition unit” in claims 11-16 and 18-20 (see infrared sensor, at least ¶[0017])
“determination unit” in claims 11-16 and 18-20 (see ¶[0014] & ¶[0020])
“control unit” in claims 11-16 and 18-20 (see ¶[0020])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lucian (JP2013012029). 
Regarding claim 1, Lucian discloses a vehicle (automobile 1; Fig. 1) air-conditioner (air conditioning system 6; Fig. 1) temperature controlling method, comprising: controlling an air-conditioner (air conditioning system 6; Fig. 1) to perform heating and cooling according to a current contraction-dilation state of a vein vessel of a user (“when the contraction / expansion degree detected by the contraction / expansion detection unit 19 is equal to or greater than the second predetermined value, the peripheral blood vessel is approaching the expanded state, and therefore the temperature control unit 18 supplies cold air” & “when the contraction / expansion degree detected by the contraction / expansion detection unit 19 is equal to or less than the fourth predetermined value, the peripheral blood vessel is approaching the contraction state, so the temperature control unit 18 supplies hot air.” – Page 7 of translation). 
Regarding claim 7, Lucian discloses the limitations of claim 1, and Lucian further discloses the user comprises at least one of a driver and a passenger (driver – Page 1).
Regarding claim 8, Lucian discloses the limitations of claim 1, and Lucian further discloses controlling the air- conditioner to perform heating and cooling according to the current contraction- dilation state of the vein vessel of the user comprises: if the current contraction-dilation state of the vein vessel of the user is a contraction state, controlling the air-conditioner to perform heating; if the current contraction-dilation state of the vein vessel of the user is a dilation state, controlling the air-conditioner to perform cooling (“when the contraction / expansion degree detected by the contraction / expansion detection unit 19 is equal to or greater than the second predetermined value, the peripheral blood vessel is approaching the expanded state, and therefore the temperature control unit 18 supplies cold air” & “when the contraction / expansion degree detected by the contraction / expansion detection unit 19 is equal to or less than the fourth predetermined value, the peripheral blood vessel is approaching the contraction state, so the temperature control unit 18 supplies hot air.” – Page 7 of translation). 
Regarding claim 9, Lucian discloses the limitations of claim 8, and Lucian further discloses controlling the air-conditioner to perform heating comprises: controlling an outlet wind speed (by blowing, see Page 4-5) and a heating temperature (supplies hot air.” – Page 7), and wherein both the outlet wind speed and the heating temperature are in positive correlation with a contraction amount of the vein vessel (contraction state, Page 7).
Regarding claim 10, Lucian discloses the limitations of claim 8, and Lucian further discloses controlling the air-conditioner to perform cooling comprises: controlling an outlet wind speed (by blowing, see Page 4-5) and a cooling temperature (supplies cold air – Page 7), and wherein the outlet wind speed is in positive correlation with a dilation amount of the vein vessel, and the cooling temperature is in negative correlation with the dilation (expanded state – Page 7) amount of the vein vessel.
Regarding claim 17, Lucian further discloses a computer-readable storage medium comprising a computer program stored thereon, wherein the computer program, when executed by a center processing unit (“CPU, a program ROM that stores programs, control maps, and the like, a working RAM, and an input / output interface are integrated into an IC chip, Page 2), is configured to perform the vehicle air-conditioner temperature controlling method according to claim 1.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 and 18-20 are allowed.
The closest art of record is Lucian. 
Lucian teaches a control method for an air conditioner substantially as claimed, however, fails to teach the image acquisition unit, configured to acquire a current image of a vein vessel of a user; a determination unit, configured to compare widths of the vein vessel at a same position in a current image and in a reference image such that, if the width of the vein blood vessel in the current image is greater than the width of the vein vessel in the reference image, the vein vessel is currently in a dilation state, otherwise the vein vessel is currently in a contraction state; wherein the reference image is an image of the vein vessel of the user under a preset temperature.
Thus, Lucian alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763